United States Court of Appeals
                 For the First Circuit


No. 00-2097
                    UNITED STATES OF AMERICA,

                            Appellant,

                                  v.

                   JOHN MORAN and NORA MORAN,

                      Defendants, Appellees.



                                ERRATA

     The opinion of this court, issued on September 23, 2002,

should be amended as follows.

     The last paragraph of Chief Judge Boudin's concurring opinion,

beginning on page 32 and continuing to page 33, should be replaced

with the following two paragraphs:

          In the district court, Nora moved for a judgment of

acquittal based on insufficient evidence; thereafter she argued to

the district court that this filing should in the alternative be

treated as a motion for a new trial on the same ground.        The

government takes the position that the alternative request was

untimely and did not constitute a proper motion for a new trial.

The district court apparently did not rule one way or the other



                          Page 1 of      2
because the alternative request was mooted by the directed judgment

of   acquittal.      On   remand,   the    new    trial   request     and    the

government's objections remain to be considered.

           The    district   court,     already    disposed   to     grant    an

acquittal outright, may well be inclined to grant a new trial on

weight-of-the-evidence       grounds,     given    the    collapse    of     the

government's primary voting theory and the thin factual support for

the fraudulent non-disclosure claim against Nora.                  See, e.g.,

United States v. Montilla-Rivera, 115 F.3d 1060, 1067 (1st Cir.

1997).   This outcome might well be justified, assuming that Nora's

arguments for the timeliness of the new trial motion can overcome

the government's asserted objections.




                              Page 2 of      2